Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 25 February 1819
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					My Dear Charles
					Washington 25 Feby 1819
				
				The character you give of your friend Dawes is so pleasing, that I am much rejoiced at your having met such a friend, and I hope your friendship will prove as durable as the good qualities on which it is founded—The adventures of a Fancy must be very amusing from your extract, and the moral appears to be excellent—It shews you that you must never do evil in the hope that good may come of it, and whatever we undertake without proper reflection may lead us into trouble and difficulty—Your poor Fancy who for the sake of telling his Tale is endowed with sense, is placed in a variety of difficult situations and is always in trouble in consequence of the means he uses to extricate himself from his embarrassments—a little patience and fortitude would have saved him all the sufferings he underwent, and the want of it forced him from bad to worse—thus it is my child we are too apt to think the trifling ills and momentary inconveniences we endure insupportable, and thoughtlessly rush into troubles and sufferings from which a little timely reflection might have prevented—We should early accustom ourselves to compare our situation’s and the blessings we enjoy with that of others, and raise our hearts in thankfulness to our Creator for having allotted us such a portion of happiness as we enjoy—I can never be sufficiently thankful for the kind care Miss Welsh has taken of you, and entreat you will be particularly solicitous to do nothing, which can in any way defeat the remedies which our good friend the Dr. has  prescribed—continue the EggWe are all well here at present—and extremely gay—to day we have twenty Gentlemen to dine—Tomorrow a great Ball given to Mr. & Mrs. Bagot on their departure from the Country by the Congress, City, and Georgetown united—Saturday I believe tho’ it is not quite fixed a launch of a 74 at the Navy yard; she is to be called the Columbia it is said—Adieu in the hope that you are fast recovering, I am, as ever, your devoted Mother
				
					L. C. Adams
				
				
			